Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to applicant's communication of December 1, 2022.  The rejections are stated below.  Claims 1-16 are pending and have been examined.

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/1/2022 has been entered.



Response to Amendment/Arguments
3. 	Applicant’s arguments regarding 35 U.S.C. 103 have been considered but are moot in view of new grounds of rejection.  Applicant’s arguments concerning 35 U.S.C. 101 have been considered but are not persuasive.  According to Applicant’s remarks the claim features are to “predict a likely time of purchase for the item based on spending in the at least one spending account and the one or more rules in the savings plan” and “notify a supplier device to stock the item at the likely time of purchase”.  Using a computer to predict a time of purchase for an item based on spending in at least one account and sending a notification does not improve the technology but improves business which by definition renders the claim non-statutory.  Predicting a time of purchase for an item based on spending in at least one account and sending a notification is not limited to technology and does not solve a technical problem.  
The additional elements of a computer display device displaying a user interface, computer input device, computer server, computer processor, electronically transfer funds, and computer readable memory does not integrate the judicial exception into a practical application because the additional elements do not impose any meaningful limits on practicing the abstract idea of transferring funds which corresponds to Certain Methods of Organizing Human Activity (commercial or legal interactions). The claim limitations which constitute the idea are determining whether the savings account has accumulated electronic funds, predicting a likely time of purchase, providing an guarantee, notifying, and initiating a purchase action. The fact that the determining, predicting, providing, notifying, and initiating (analysis is done by computer) is mere using a computer as a tool to perform the abstract idea and/or linking the abstract idea to a particular environment (computer environment). There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. 



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4.	 Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In the instant case, claim 1 is directed to a computer implemented system for transferring funds.
Claim 1 is directed to the abstract idea of “transferring funds” which is grouped under “organizing human activity… fundamental economic practice” [mitigating risk) in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). 
Claim 1 recites “a computer system for automatically electronically transferring funds, the system comprising: a computer display device displaying a user interface configured to provide a customer with a computer input device to create a savings plan to purchase an item with an indicated price, wherein the savings plan includes one or more rules for a series of automatic electronic fund transfers from at least one spending account into a savings account to accumulate electronic funds in the savings account equaling the indicated price; and
a computer processor; and 
computer readable memory storing processor-executable instructions, that when executed by the computer processor cause the computer server to;
determine whether the savings account has accumulated electronic funds equaling the indicate price;
predict a likely time of purchase for the item based on spending in the at least one spending account and the one or more rules in the savings plan; 
provide an electronic guarantee that the item will be available at the indicated price at the likely time of purchase;
 	notify a supplier device to stock the item at the likely time of purchase; and initiate a purchasing action to purchase the item for the customer using the accumulated electronic funds in the savings”. 
Accordingly, the claim recites an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as “computer display device displaying a user interface, computer input device, computer server, computer processor, electronically transfer funds, and computer readable memory” represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. automate) [automate or implement] the acts of using rules to preventing fraudulent transactions (create a savings plan, determining funds , and initiating” by the computer).  
When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of using rules to authorize preventing fraudulent transactions ((create a savings plan, determining funds , and initiating” by the computer) using computer technology (computer display device displaying a user interface, computer input device, computer server, computer processor, electronically transfer funds, and computer readable memory]. Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). 
Claim 2 recites “wherein the item is at least one of the group comprising goods and services” which further defines the abstract idea.
Claim 3 recites “wherein the computer readable memory further includes stored instructions to periodically send electronic messages to the customer reminding the customer to contribute to the savings account” which are no more than mere instructions to apply the exception using a generic computer component. 
Claim 4 recites “wherein the series of automatic electronic fund transfers includes a contribution amount which is determined by the computer processor based on whether a customer is underbudget in one or more spending categories” which are no more than mere instructions to apply the exception using a generic computer component. 
Claim 5 recites “wherein the series of automatic electronic fund transfers includes a contribution amount which is determined by the computer processor based on whether a customer is underbudget in one or more spending categories” which are no more than mere instructions to apply the exception using a generic computer component. 
Claim 6 recites “wherein the series of automatic electronic fund transfers includes a contribution amount which is” which are no more than mere instructions to apply the exception using a generic computer component. 
Claim 7 recites “determined by the computer processor based on a future event specified by the customer” which are no more than mere instructions to apply the exception using a generic computer component. 
Claim 9 recites “further comprising determining on a computer processor that the customer does not have sufficient funds to purchase the item” which are no more than mere instructions to apply the exception using a generic computer component. 
Claim 10 recites “a computer readable memory having recorded thereon statements and instructions for execution by the computer processor to carry out the method of claim 8” which are no more than mere instructions to apply the exception using a generic computer component. 
Claim 11 recites “further comprising periodically sending electronic messages from a computer server reminding the customer to contribute to the savings account” which are no more than mere instructions to apply the exception using a generic computer component. 
Claim 12 recites “wherein the series of automatic electronic fund transfers includes a contribution amount which is determined by a computer processor based on whether a customer is underbudget in one or more spending categories” which are no more than mere instructions to apply the exception using a generic computer component. 
Claim 13 recites “wherein the series of automatic electronic fund transfers includes a contribution amount which is determined by a computer processor based on the occurrence of an event relevant to the customer” which are no more than mere instructions to apply the exception using a generic computer component. 
Claim 14 recites “wherein the series of automatic electronic fund transfers includes a contribution amount which is determined by a computer processor based on a future event specified by the customer” which are no more than mere instructions to apply the exception using a generic computer component. 
Claim 15 recites “wherein the series of automatic electronic fund transfers includes a contribution amount which is determined by a computer processor based on whether the customer has won or lost a bet” which are no more than mere instructions to apply the exception using a generic computer component. 

Claim 16 recites “wherein the series of automatic electronic fund transfers includes a contribution amount which is a related to a periodic charge” which further defines the abstract idea.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Thomas et al. [US Pub No. 2011/0208637 A1] in view of Snow [US Pub No. 2017/0091851 A1], Hansen [US Pub No. 2004/0199461 A1], and further in view of High et al. [US Pub No. 2017/0255900 A1].

7.	Regarding claims 1 and 8, Thomas discloses a computer system for automatically electronically transferring funds, the system
comprising: a computer display device displaying a user interface configured to provide a customer with a computer input device to create a savings plan to purchase an item with an indicated price, wherein the savings plan includes one or more rules for a series of automatic electronic fund transfers from at least one spending account into a savings account to accumulate electronic funds in the savings account equaling the indicated price (0057); and 
a computer server comprising: a computer processor (0057); and 
computer readable memory with stored instructions to initiate a purchasing action to purchase the item for the customer using the accumulated electronic funds in the savings account (0185, 0196).
Thomas does not disclose however Snow teaches determine whether the savings account has accumulated electronic funds equaling the indicated price (Snow 0012, 0016, 0052).
Thomas does not disclose however Snow teaches predict a likely time of purchase for the item based on spending in the at least one spending account and the one or more rules in the savings plan (Snow 0012, 0016, 0052).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Thomas to include the teachings of Snow.  The rationale to combine the teachings would be improved outcomes in personal finance matters.
Thomas does not disclose however Hansen teaches provide an electronic guarantee that the item will be available at the indicated price at the likely time of purchase (Hansen 0031).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Thomas to include the teachings of Hansen.  The rationale to combine the teachings would be a general need to provide a simple mechanism for coordination of pooled financial transactions.
Thomas does not disclose however High teaches notify a supplier device to stock the item at the likely time of purchase (High 0008).  At the time of filing it would have been obvious to a person of ordinary skill in the art to modify the disclosure of Thomas to include the teachings of High.  The rationale to combine the teachings would be in dynamic inventory management.

8.	Regarding claim 2, Thomas discloses wherein the item is at least one of the group comprising goods and services (0042).

9.	Regarding claims 3 and 11, Thomas discloses wherein the computer readable memory further includes stored instructions to periodically send electronic messages to the customer reminding the customer to contribute to the savings account (0175).

10.	Regarding claims 4 and 12, Thomas discloses wherein the series of automatic electronic fund transfers includes a contribution amount which is determined by the computer processor based on whether a customer is underbudget in one or more spending categories (0185, 0196).

11.	Regarding claims 5 and 13, Thomas discloses wherein the series of automatic electronic fund transfers includes a contribution amount which is determined by the computer processor based on the occurrence of an event relevant to the customer (0175, 0185, 0196).

12.	Regarding claims 6 and 14, Thomas discloses wherein the series of automatic electronic fund transfers includes a contribution amount which is determined by the computer processor based on a future event specified by the customer (0057, 0175, 0185, 0196).

13.	Regarding claims 7 and 15, Thomas discloses wherein the series of automatic electronic fund transfers includes a contribution amount which is determined by the computer processor based on whether the customer has won or lost a bet.

14.	Regarding claim 9, Thomas discloses further comprising determining on a computer processor that the customer does not have sufficient funds to purchase the item (0057, 0175, 0185, 0196).
.
15.	Regarding claim 10, Thomas discloses a computer readable memory having recorded thereon statements and instructions for execution by the computer processor to carry out the method of claim 8 (0017).

16.	Regarding claim 16, Thomas discloses wherein the series of automatic electronic fud transfers includes a contribution amount which is a related to a periodic charge (0017).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN T POE whose telephone number is (571)272-9789. The examiner can normally be reached Monday-Friday 9:30am through 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt can be reached on 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.T.P/Examiner, Art Unit 3692                                                                                                                                                                                                        /KEVIN T POE/
/DANIEL S FELTEN/Primary Examiner, Art Unit 3692